I concur. Where a strike status begins during a period of unemployment, any work resumption notice should be made in good faith and the Commission should closely examine the facts to see if it was so made. The fact that the company in this case did not follow its usual custom of notifying the men by telephone and radio, and posted the notice in inconspicuous places where, during a strike an employee's entry on the property would be most likely *Page 213 
watched with suspicion, if not prohibited, may be some evidence of lack of good faith. On the other hand, the company may have justifiably concluded that the usual manner of notifying the men of a willingness to resume work would have been futile since loyalty to union action until agreements were reached in the East, might be presumed.
It cannot be said that the Commission was wrong in not concluding under all the circumstances, that the notice was not posted in good faith, hence, I concur.